DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/770,932.  Responsive to the preliminary amendment filed 6/8/2020, claims 6-13 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/035896, filed on 9/27/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/2020, 6/16/2020 and 6/18/2020 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph [0062], line 2, “seize” should be changed to - -size- -.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 10, “the storage unit” should be changed to - -the memory unit- - for claim consistency (see Claim 9, line 3).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  lines 8-9, “shifted toward the higher speed side than the second shift curve” should be changed in a manner similar to - -shifted more toward the higher speed side than the second shift curve- - or - -shifted further toward the higher speed side than the second shift curve- - (see, for reference, Claim 8 and Fig. 4).  Appropriate correction is required.

Allowable Subject Matter
Claims 6-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a travel control apparatus of a self-driving vehicle having a drive power source, drive wheels and a transmission installed in a power transmission path from the drive power source to the drive wheels, the travel control apparatus including a microprocessor configured to perform recognizing a vehicle type of the forward vehicle in accordance with the size class detected by the vehicle class detection part, and the controlling including controlling a speed ratio of the transmission in accordance with the vehicle type recognized in the recognizing, in combination with the other elements required by independent claim 6.
The prior art does not disclose nor render obvious a travel control method of a self-driving vehicle having a drive power source, drive wheels and a transmission installed in a power transmission path from the drive power source to the drive wheels, the travel control method including recognizing a vehicle type of the forward vehicle in accordance with the size class, wherein the controlling includes controlling a speed ratio of the transmission in accordance with the vehicle type recognized in the recognizing, in combination with the other method steps required by independent claim 13.
JP 5170008, being the closest prior art, discloses a travel control apparatus wherein information about a preceding vehicle, such as vehicle weight, is utilized by a host vehicle to control host vehicle operations (see paragraph [0015]).  However, the reference fails to disclose the above mentioned limitations that deal with detecting a size class of a forward vehicle, recognizing a vehicle type of the forward vehicle in accordance with the size class and controlling a speed ratio of the transmission in accordance with the vehicle type. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TOMISHIMA et al. (US 2019/0061759 A1) discloses a vehicle information transmission system (see ABSTRACT).
TAM (US 2019/0035284 A1) discloses a vehicle platooning control system (see ABSTRACT).
TAKIGUCHI et al. (US 2013/0173113 A1) discloses a vehicle travel control device (see ABSTRACT).
YOSHIDA (US 2013/0035823 A1) discloses an intervehicle control system (see ABSTRACT).
OHKUBO et at. (US 2010/0304922 A1) discloses a vehicle control system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to specification and claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655